Citation Nr: 0809378	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-40 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 until April 
1988. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. The claims folder was subsequently transferred to 
the RO in Houston, Texas.

In his substantive appeal, the veteran had requested a 
hearing before a Veterans Law Judge sitting at the RO.  Such 
a hearing was scheduled for November 2007, but the evidence 
of record indicates that he failed to report.  As such, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).  


FINDINGS OF FACT

1.  Tinnitus was not demonstrated during service or for over 
a decade thereafter.

2.  No competent evidence relates tinnitus to active service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, direct service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

In considering in-service incurrence, the Board initially 
notes that the service medical records fail to demonstrate 
any complaints or treatment referable to tinnitus. The Board, 
however, acknowledges the veteran's self-reported 
audiological history as provided by the veteran in his 
initial notice of disagreement received in July 2005 and 
substantive appeal of December 2005, where he indicates he 
was exposed to extreme noise from running jets and 
downloading ammunition while working on the flight line as an 
F-15 Aircraft Armament Systems Specialist. 

In giving due consideration to the places, types, and 
circumstances of the veteran's service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a). Nevertheless, a grant 
of service connection is not warranted, because there is no 
showing that such noise exposure resulted in the veteran's 
currently reported tinnitus.

Following service, the veteran filed claims for VA benefits 
but did not include a claim for tinnitus.  In a VA medical 
examination in December 1988,  he did not report a history of 
tinnitus.  Moreover, over the years, he filed multiple claims 
for increased ratings, indicating a familiarity with the 
claims process, but at no time did he file a claim for 
tinnitus until many years after discharge.  

It was not until an audiological examination in November 2004 
that veteran reported a history of bilateral constant 
tinnitus for about 4-5 years. Thus, the medical evidence does 
not demonstrate any complaints or treatment referable to 
tinnitus until 2004.

As such, while tinnitus is eventually reported by veteran, it 
was not shown until over a decade following his period of 
active service.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, in absence 
of demonstration of continuity of symptomatology, the initial 
treatment seen over 10 years following military discharge is 
too remote from service to be reasonably related to service.

The Board has also considered the veteran's statements that 
he has had tinnitus since service.  In this vein, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued tinnitus since active service is inconsistent 
with other evidence of record.  Indeed, while he stated that 
his tinnitus began in service, the separation examination was 
absent of any complaints of tinnitus. Moreover, the post-
service evidence does not reflect treatment referable to 
tinnitus until 2004, over a decade following active service.  
Therefore, the Board finds the statements of tinnitus since 
service of less probative value on the issue of continuity.

Next, the Board finds that there is no medical nexus between 
the currently-reported tinnitus and service.  Specifically, 
no competent opinion causally relates the tinnitus to active 
service. Of note, , a June 2005 private audiological report 
acknowledged that veteran was exposed to noise while working 
on a flight line in the military and diagnosed tinnitus; 
however, the audiologist made no connection between the 
veteran's tinnitus and service. 

Additionally, in June 2006, the veteran underwent a VA 
audiological examination specifically to address medical 
nexus.  After a review of the claims file and examination of 
the veteran, the examiner stated that "it is the opinion of 
this examiner that it is not at least as likely as not that 
the veteran's tinnitus nor his hearing condition is related 
to active military service."  A reasonable reading of this 
opinion is that the veteran's tinnitus is not related to 
service.

In providing this opinion, the audiologist was aware of the 
veteran's reported history of noise exposure during service 
and had access to claims folder.  Further, the opinion was 
offered following an objective evaluation of the veteran.  
For these reasons, the opinion is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

Although veteran contends his tinnitus relates to service, 
his opinion alone cannot create the link between his current 
symptoms and experiences during service. Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), other organic disease of 
the nervous system, to include tinnitus, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of tinnitus within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

In sum, the Board concedes that the veteran was exposed to 
noise during active service.  However, because of the absence 
of a chronic disorder noted in service, the prolonged period 
without medical complaint of tinnitus, the amount of time 
that elapsed since military service, and the absence of a 
medical nexus between his current complaints and active duty, 
the evidence does not support a grant of service connection 
for tinnitus.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, he Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records. 
Additionally, veteran submitted private audiological 
treatment records. He was also afforded a VA medical 
examination in June 2006. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


